Citation Nr: 1738115	
Decision Date: 09/11/17    Archive Date: 09/22/17

DOCKET NO.  17-32 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an increased rating in excess of 10 percent for posttraumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

K. M. Georgiev, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to July 1968 and from August 1985 to December 1988.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2016 rating decision of the Augusta, Maine, Regional Office (RO) of the Department of Veterans Affairs (VA). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Giving the Veteran the benefit of the doubt, in light of conflicting medical evidence, the Board finds an additional clarifying VA medical opinion is required.  Further, a medical opinion is required to assess the impact the PTSD has on the Veteran's ability to work.

A November 2012 letter by L.G., MA, LPA, cosigned by Dr. A.F., noted chronic, severe PTSD with GAF 39.  The examiner reported that due to his PTSD, the Veteran is hypervigilant, avoids crowds and positions himself with his back to the wall when in a public place, isolates, has trouble sleeping, has problems with his memory and concentration, startles easily, suffers a depressive disorder including feeling sad most of the day, and suffers mood swings and lethargy.  The examiner stated that the PTSD symptoms have caused significant disturbances in all areas of his life.  Because of his hypervigilance hyperirritability and isolating behaviors, he is severely compromised in his ability to initiate or sustain work or social relationships.  Due to memory and concentration problems he is not able to learn new tasks.  Due to the severity and chronicity of his PTSD symptoms his prognosis for recovery is poor.  The examiner opined that he is totally and permanently disabled.

In April 2015, a VA examiner's opinion was entered, noting that the Veteran exhibited malingering behavior and no PTSD diagnosis.  The examiner stated that cognitive specific and other psychiatric condition diagnoses were not rendered because of clear and unmistakable evidence of psychiatric symptom exaggeration and feigned cognitive deficit from multiple independent testing results, which makes it impossible to determine the factual presence, magnitude or extent of any psychiatric symptoms, cognitive deficits or difficulties and/or general functional distress levels.  The examiner stressed that all psychiatric symptom and cognitive effort testing results were significant for the presence of symptom amplification/exaggeration behavior and were performed in such a manner as to be unexplainable by any other means than intentionality of psychiatric symptom amplification/exaggeration and feigned cognitive deficit.  The examiner noted that the Veteran is employed full-time as an overnight security guard and has been for six years, which may explain his trouble sleeping.

An August 2015 medical opinion by Dr. F.R. found occupational and social impairment with deficiencies in most areas.  The examiner indicated that a November 2012 diagnostic letter and an initial intake were reviewed.  The Veteran reported he was married three times and his behavior caused marital problems.  He suffers nightmares, has difficulty getting along with others, trouble sleeping, irritability, difficulty concentrating, hypervigilance, depressed mood, suspiciousness, near constant panic or depression, flattened affect, impaired judgment and abstract thinking, disturbances in mood and motivation, difficulty establishing and maintaining work and social relationships, difficulty adapting to stressful circumstances, inability to establish and maintain effective relationships, and impaired impulse control.

An August 2015 letter by L.G., MA, LPA, cosigned by Dr. A.F., indicates that he has been treating the Veteran for PTSD since October 2012.  The Veteran attends a monthly PTSD group.  The examiner noted the Veteran's symptoms of sleep problems, nightmares, irritability, memory and concentration problems, and hypervigilance.

A November 2015 VA examiner's opinion found malingering and no PTSD diagnosis.  The examiner noted that the Veteran reported that he cannot read though he has completed symptoms surveys multiple times in the past without there being any documentation of his inability to read.  The examiner noted that when administered a survey that did not require reading, the same results were produced, suggestive of feigning psychopathology.  The examiner stated that inaccurate self-report of symptoms may very well have mental health symptoms that are clinically significant and distressing.  However, the examiner stated that based on feigned symptoms, it is not possible to ascertain, without undue speculation, the type or severity of symptoms the Veteran is currently experiencing and it is not possible to determine his current level of functioning at this time.  The examiner noted the August 2015 letter by L.G., MA, LPA, but noted that there was no psychological testing done to support the diagnosis.

A February 2016 letter by L.G., MA, LPA, cosigned by Dr. A.F., indicates that he has been treating the Veteran for PTSD since October 2012.  The Veteran attends a monthly PTSD group.  This opinion acknowledged the VA examination which opined that the Veteran was malingering.  However, the opinion stated that the Veteran's behavior rather reflected that he was not able to read and understand the questions.  The letter indicates that the Veteran is unable to read and did not feel comfortable sharing this with the VA evaluator.  The letter indicates that the Veteran continues to suffer severe, chronic PTSD symptoms, such as depression, trouble sleeping, nightmares, isolation, inability to tolerate crowds, irritability, and memory and concentration problems.  The letter indicates that the Veteran is permanently disabled.

Again, an additional VA examination and VA examiner's opinion is required to address the conflicting medical evidence of record and opine as to the functional impact of PTSD on the Veteran's ability to work.

Accordingly, the case is REMANDED for the following action:

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

1.  Schedule the Veteran for an appropriate VA examination to evaluate the nature and severity of his service-connected PTSD, by an examiner other than the April 2015 and November 2015 VA examiners.

The Veteran's claims file should be forwarded to the examiner for review in conjunction with the examination, and the examiner should indicate it has been reviewed.  

(a)  The examiner should interview the Veteran, conduct any diagnostic testing required, and specifically consider the medical opinions outlined above, and offer a clarifying opinion, to the extent possible.  Specifically, the examiner is requested to opine as to current diagnosis of PTSD and prior reports by VA examiners of malingering, which the Veteran has attributed to his difficulty reading.

(b)  The examiner should assess the functional impairment caused by the Veteran's service-connected PTSD, to include on his employability.

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

2.  When the above has been completed, the case should again be reviewed by the AOJ.  If the benefits sought are not granted, the Veteran should be furnished a Supplemental Statement of the Case (SSOC), and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




